DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Carol Thorstad-Forsyth (Reg. No 56,455) on May 23, 2022.
Submitted Claim 1 (04/07/2022) is amended as follows:
 wherein said detecting comprises obtaining information for a 
Submitted Claim 15 (04/07/2022) is amended as follows:
 wherein said detecting comprises obtaining information for a 
Submitted Claim 29 (04/07/2022) is amended as follows:
 wherein said detecting comprises obtaining information for a of points of a LiDAR dataset that project into the 

REASONS FOR ALLOWANCE
The claim amendment filed on 04/07/2022 was entered with pending Claims 1-4, 7-18, 21-29 and cancelled Claims 5-6, 19-20. The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 has been amended and is allowable because the prior art fails to disclose, teach, or suggest the following claim elements as a whole in a non-obvious manner before the priority date:
detecting the object in a point cloud defined by the LiDAR dataset based on the merged segments; using, by the computing device, the object detection to facilitate at least one autonomous driving operation, wherein said detecting comprises obtaining information for a detection mask and a given merged segment of the merged segments, the information comprising at least one of a number of points of a LiDAR dataset that project into the detection mask, a number of points forming the given merged segment, a number of points in the given merged segment projecting into the detection mask, a height of the given merged segment, a length of the given merged segment, and a width of the given merged segment.
Claims 2-4, 7-14 are dependent upon Claim 1 and are therefore allowable.
Independent Claim 15 has been amended and is allowable because the prior art fails to disclose, teach, or suggest the following claim elements as a whole in a non-obvious manner before the priority date:
 detecting the object in a point cloud defined by the LiDAR dataset based on the merged segments; Reply to Non-Final Office Action dated March 30, 2022 use the object detection to facilitate at least one autonomous driving operation, wherein said detecting comprises obtaining information for a detection mask and a given merged segment of the merged segments, the information comprising at least one of a number of points of a LiDAR dataset that project into the detection mask, a number of points forming the given merged segment, a number of points in the given merged segment projecting into the detection mask, a height of the given merged segment, a length of the given merged segment, and a width of the given merged segment.
Claims 16-18, 21-28 are dependent upon Claim 15 and are therefore allowable.
Independent Claim 29 has been amended and is allowable because the prior art fails to disclose, teach, or suggest the following claim elements as a whole in a non-obvious manner before the priority date:
detecting the object in a point cloud defined by the LiDAR dataset based on the merged segments; using the object detection to facilitate at least one autonomous driving operation, wherein said detecting comprises obtaining information for a given detection mask and a given merged segment of the merged segments, the information comprising at least one of a number of points of a LiDAR dataset that project into the given detection mask, a number of points forming the given merged segment, a number of points in the given merged segment projecting into the given detection mask, a height of the given merged segment, a length of the given merged segment, and a width of the given merged segment.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/               Examiner, Art Unit 2667

/MATTHEW C BELLA/               Supervisory Patent Examiner, Art Unit 2667